276 S.W.3d 909 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
Carrell Lamark WRIGHT, Defendant/Appellant.
No. ED 91053.
Missouri Court of Appeals, Eastern District, Division Four.
February 17, 2009.
Scott Thompson, St. Louis, MO, for appellant.
Jonathan H. Hale, Assistant Attorney General, Jefferson City, MO, for respondent.
Before NANNETTE A. BAKER, C.J., KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
Defendant, Carrell Lamark Wright, appeals from the judgment entered upon a jury verdict finding him guilty of firstdegree robbery, in violation of section 569.020 RSMo (2000). The trial court found defendant to be a prior and persistent offender and sentenced him to twelve years imprisonment.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).